Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
29, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00232-CV
____________
 
IN RE ROBERT D. BLISS,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On March
14, 2007, relator Robert D. Bliss, an inmate, filed a petition for writ of
mandamus in this court,[1] seeking an
order directing respondent, the Honorable Susan Criss, presiding judge of the
212th District Court, Galveston County, Texas, to reverse relator=s conviction for aggravated sexual
assault of a child or, alternatively, to reduce his fifteen-year sentence,
imposed by the trial court on January 30, 2007.  Relator claims his
constitutional rights have been violated.




We conclude
that relator has an adequate remedy by appeal.  Accordingly, we deny relator=s petition for writ of mandamus.    
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed March 29,
2007.
Panel consists of Justices Frost, Seymore, and
Guzman.  




[1]See Tex. Gov=t Code Ann.
' 22.221 (Vernon 2004).